COOK, Judge
(concurring in the result):
I agree that no legal errors were committed in the proceedings below. Accordingly, I have no occasion to review the appropriateness of appellant’s sentence. See Article 67(d), Uniform Code of Military Justice, 10 U.S.C. § 867(d). Certainly, convening authorities and the Courts of Military Review may consider the sentences of an accused’s co-actors in determining how much, if any, of the accused’s sentence should be approved. Cf. United States v. Hayes, 589 F.2d 811, 827 (5th Cir. 1979), cert. denied, 444 U.S. 847, 100 S.Ct. 93, 62 L.Ed.2d 60 (1979). However, it does not follow that the Government has a burden to identify and justify differences between the sentences of co-actors. I have every confidence that defense counsel will, as in the ease at bar, bring to the attention of the reviewing authorities significant differences in punishments accorded co-actors.
The paramount concern in sentencing is the appropriateness of the sentence to the particular accused, according to his special *462circumstances. United States v. Mamaluy, 10 U.S.C.M.A. 102, 106, 27 C.M.R. 176, 180 (1959); see United States v. Mosely, 1 M.J. 350, 351 (C.M.A.1976). I do not regard “sentence equalization,” in and of itself, to be a significant objective. See United States v. Santiago, 582 F.2d 1128, 1137 (7th Cir. 1978). Thus, even if co-actors’ sentences are not brought to the attention of the reviewing authorities, approved sentences should not automatically be impeached thereby.
The Chief Judge’s observation that the staff judge advocate failed to articulate in writing the reasons for his sentence recommendation is well taken. However, this omission was waived by civilian defense counsel’s failure to object in his rebuttal to the review. United States v. Goode, 1 M.J. 3 (C.M.A.1975). Accordingly, I join in affirming the decision of the United States Army Court of Military Review.